Citation Nr: 1711504	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-34 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.
 
2.  Entitlement to service connection for a right lower extremity disability.

3.  Entitlement to service connection for cancerous moles, to include as due to in-service exposure to herbicide agents.


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1951 to February 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2011 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.
 
A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The Board notes the Veteran's claim of entitlement to service connection for glaucoma was denied in a March 2011 rating decision.  In December 2013 correspondence, the Veteran again asserted entitlement to service connection for glaucoma.  The Board has interpreted the December 2013 correspondence as a claim to reopen the previous claim.  In addition, the Veteran asserted claims of entitlement to service connection for a left shoulder disability and for residuals of a stroke in December 2013 and November 2014 correspondences, respectively.  The record does not show these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2016).


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.

The Board notes at the outset that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury, is a low threshold.  McLendon, 20 Vet. App. at 83.

Hypertension

The record shows the Veteran has been diagnosed with hypertension.  The record does not show the condition was manifested to a compensable degree within 1 year following discharge such that presumptive service connection would be warranted.  See 38 C.F.R. § 3.307(a)(3), 3.309(a) (2016).  The Board notes, however, that at a physical examination upon enlistment in the National Guard in December 1950, the Veteran's blood pressure was recorded as 117/74.  In contrast, at a March 1974 examination upon discharge from active duty, his blood pressure was 130/90.  In a simultaneous report of medical history, the Veteran indicated he did not know whether he had a history of high blood pressure.  Post-service medical records show the Veteran's blood pressure was further elevated by 1979.  For example, it was measured as 150/108 in October 1979.  The Veteran contends, however, that he had hypertension in service.  Under these circumstances, the Board has determined a remand is warranted in order to afford the Veteran a VA examination to address the nature and etiology of his hypertension in accordance with McLendon.

The Board further notes the Veteran has contended his hypertension may be related to in-service exposure to Agent Orange or other herbicide agents.  Specifically, he stated that during service, his unit received raw Agent Orange and was tasked with mixing and preparing it.  Although he never came in direct contact with any powder or liquid, he asserted he visited the site where the preparation was taking place on many occasions and could have been directly exposed to the herbicide agents in the air.  

The Board notes the record shows the Veteran served in the Republic of Vietnam during the Vietnam War.  As such, in-service exposure to herbicide agents is presumed.  Hypertension is not among the conditions for which service connection is presumed upon a showing of in-service herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).  However, the U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the examiner on remand will be requested to address whether the Veteran's hypertension is related to in-service herbicide exposure.

Right lower extremity disability

The Veteran seeks service connection for a right lower extremity disability, specifically affecting the right hip and thigh.  He has asserted he has daily pain as well as numbness and tingling in the right hip and thigh which he contends is related to in-service parachute jump training.  The Board notes the Veteran was granted service connection for lower back, cervical spine, and right knee disabilities in a March 2011 rating decision on the basis of November 2010 VA examination findings that these disabilities were related to in-service parachute jumps.  The VA examiner, however, did not address whether the Veteran had any separate right hip or right thigh disabilities.  Further, the Veteran has contended his right hip and thigh symptoms are caused or aggravated by his service-connected lower back, cervical spine, and/or right knee disabilities.

Under the foregoing circumstances, the Board has determined a remand is warranted in order to afford the Veteran a VA examination to address the nature and etiology of any present right hip and/or right thigh disabilities in accordance with McLendon.

Cancerous moles

The Veteran's claim for service connection for a cancerous mole on his lower back was denied in an April 2013 rating decision.  The Veteran subsequently expressed disagreement with the decision and indicated his moles had spread to other parts of his body.  To date, the RO has not issued a statement of the case (SOC) addressing this issue.  Because the Veteran's notice of disagreement placed the issue in appellate status, the issue must be remanded for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the nature and etiology of his hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension originated during or is otherwise etiologically related to his military service, to include in-service exposure to herbicide agents.

In providing his or her opinion, the examiner must address the Veteran's service treatment records showing his blood pressure was 117/74 in December 1950, and 130/90 in March 1974, as well as his lay statements to the effect that his blood pressure was high during service.

The examiner is advised that in-service exposure to herbicide agents has been conceded.
 
The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the nature and etiology of any right lower extremity disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all right lower extremity disabilities present during the period of the claim.  The examiner should specifically identify all musculoskeletal and neurological disabilities affecting the right hip and/or right thigh.

With respect to each identified disability, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disability originated during or is otherwise etiologically related to the Veteran's military service, to include extensive parachute jump training.

In providing his or her opinion, the examiner must address the November 2010 VA examiner's findings that the Veteran's lower back, cervical spine, and right knee disabilities were caused by in-service parachute jump training.

The examiner should then state whether it is at least as likely as not (50 percent probability or greater) that each identified right hip and/or right thigh disability is proximately due to the Veteran's service-connected lower back, cervical spine, and/or right knee disability.

If not, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that each identified right hip and/or right thigh disability has been aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected lower back, cervical spine, and/or right knee disability.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, issue a SOC with respect to the issue of entitlement to service connection for cancerous moles, if the claim cannot be granted.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO or AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following issuance of the SOC unless he perfects an appeal.  

5.  The RO or the AMC should also undertake any other development determined to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

